EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. Lagatta on June 17, 2022.

In the Claims:
Claims 19 and 20 are canceled. 


REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
Applicant's arguments filed on 11/29/2021 are deemed to be persuasive and adequately reflect the Examiner's opinion as to why claims 1-18 are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


 				        
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(I) US 20190179956 to Krasadakis et al. discloses systems, methods, devices, and other techniques for performing content moderation. Feature generator 204 is configured to extract or generate data representing features of items of content included in content repository 222. For example, feature generator 204 may be configured to extract data representing one or more visible features of an item of content, e.g., a title of the item of content, list of authors and contact information of those who contributed to the item of content, date of publication of the item of content, keywords associated with the item of content, summary or abstract of the item of content, entities referenced in the content, multimedia content such as images or video included in the item of content, references or link sources included in the item of content, font or colors used in the content typeface, or the name of the domain hosting the content. The anomaly detector 264 may receive features extracted from an item of content and may generate data representing anomalies found in the item of content. For example, the anomaly detector 264 may receive data representing entities extracted from a picture or photo included in an item of content. The anomaly detector 264 may analyze the entities to determine whether the entities match other content in the item of content, e.g., a text caption or summary. If the entities do not match, the anomaly detector 264 may generate data indicating that the picture or photo is anomalous.

(II) US 20190050901 to Vincent et al. discloses gathering missing information elements.  The processor is operable to associate the given item with the first geographic location; store the association in the memory; and identify the given item based on the current geographic location. In another example, the processor is also operable to receive, from the client device, information including the given item; and include the given item in the plurality of items stored in the memory. In another example, the received information including the given item is an image and the method further comprises extracting the given item from the image. In another example, the processor is further configured to transmit additional notifications requesting information to the client device if the client device has previously contributed to the plurality of items stored in the memory.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202. The examiner can normally be reached Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625